Citation Nr: 0931726	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-30 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's claim for service connection for PTSD.  
In a December 2006 decision, the Board reopened the Veteran's 
claim for service connection for PTSD and remanded the claim 
for further development.      

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Veteran has been diagnosed with PTSD and contends that 
his PTSD is due to stressors from his period of service in 
Vietnam.  It remains unclear whether he has a confirmed PTSD 
diagnosis based on the criteria in DSM-IV and whether his 
PTSD is related to his period of active service.  The 
Veteran's claim was previously remanded to verify his alleged 
stressor of a North Vietnamese attack on the village in Ben 
Luc that was described as involving fire fights, eventually 
overrunning the camp, and necessitating the evacuation of 
troops.  The United States Army and Joint Services Records 
Research Center (JSRRC) responded in October 2007 that 
although it was unable to verify any casualties for the 79th 
Maintenance Battalion at Ben Luc during June 1967 to August 
1967, it was able to document an attack in the Ben Luc area 
in July 1967 where six U.S. service members were wounded in 
action resulting from an enemy attack.  Resolving all doubt 
in favor of the Veteran, the Board finds that his stressor of 
a North Vietnamese attack at Ben Luc has been verified based 
on the documented July 1967 attack at Ben Luc.  Therefore, in 
order to make an accurate assessment of the Veteran's 
entitlement to service connection for his PTSD, it is 
necessary to have a medical opinion based upon a thorough 
review of the record that determines whether the Veteran has 
a confirmed PTSD diagnosis that is based on his verified 
stressor from service.  The Board thus finds that an 
examination and opinion addressing the etiology of the 
disorder is necessary in order to fairly decide the merits of 
the Veteran's claim.  

In addition, the Veteran has been diagnosed with other mental 
disorders in addition to PTSD.  The new examination needs to 
address whether any diagnosed mental disorder, other than 
PTSD, is related to service.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether a 
diagnosis of PTSD is appropriate, and if 
so, whether PTSD or any other psychiatric 
disorder found is related to his period 
of active service.  The examiner should 
be informed that the stressor of a North 
Vietnamese attack on Ben Luc has been 
corroborated by the service department.  
The claims folder should be reviewed by 
the examiner and that review should be 
noted in the examination report.  
Specifically the examiner should provide 
the following information:

a)  Is a diagnosis of posttraumatic 
stress disorder pursuant to DSM-IV 
appropriate?  Please state whether 
or not each criterion for a 
diagnosis of PTSD pursuant to DSM-IV 
is met.

b)  If so, is the diagnosis of PTSD 
based at least in part on the 
corroborated stressor of the North 
Vietnamese attack on Ben Luc?

c)  If any psychiatric disorder 
other than PTSD is diagnosed, please 
state whether it is at least as 
likely as not (50 percent 
probability or greater) that any 
other psychiatric disorder is 
related to the Veteran's service.  
In doing so, the examiner must 
acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did 
not comment on the Veteran's report 
of in-service injury and instead 
relied on the absence of evidence in 
the service medical records to 
provide a negative opinion).  

The examiner should provide the 
rationale, with citation to relevant 
medical findings, for the opinions 
provided.

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
   
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




